EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura Parker on 12 May 2021.

The application has been amended as follows: 

Claim 27, line 1:  “a[[the]] first hook”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitation that the first and second walls provide angled surfaces to receive the carrier therebetween is the limitation that distinguished from the prior art of McCaffrey (US 2016/0146053).  While McCaffrey shows that the blade outer air seal (BOAS) can be supported by a carrier, as shown by the support structure from Fig 5, the carrier would not engage the walls of the BOAS in the space between the first wall and second wall, as the instant claims require by using the therebetween language.  The carrier does exists is the space between the wall segments, but does not support the walls in the space between.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/Ninh H. Nguyen/Primary Examiner, Art Unit 3745